      Case: 4:19-cv-00127-JMV Doc #: 19 Filed: 05/06/20 1 of 2 PageID #: 685




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION


JOANN DENICE MAYS                                                                 PLAINTIFF

                                                                     NO. 4:19CV00127-JMV

NANCY BERRYHILL
COMMISSIONER OF SOCIAL SECURITY                                                 DEFENDANT


                                    FINAL JUDGMENT

       This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration

denying a claim for supplemental security income benefits. The parties have consented to

entry of final judgment by the United States Magistrate Judge under the provisions of 28

U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The court,

having reviewed the administrative record, the briefs of the parties, and the applicable law,

and having heard oral argument, finds as follows:

       Consistent with the court’s ruling from the bench during a hearing held May 5, 2020,

the court finds the ALJ’s decision is not supported by substantial evidence in the record.

Specifically, the ALJ failed to include in the claimant’s RFC the need to be and time off task

for multiple restroom breaks. Additionally, the ALJ failed to give good reasons for

discounting and rejecting the opinions of the state agency medical consultants with regard to

both the claimant’s physical and mental limitations.

       On remand, the ALJ must obtain a physical and a mental medical source statement

that contains function-by-function assessments of the claimant’s ability to perform work
      Case: 4:19-cv-00127-JMV Doc #: 19 Filed: 05/06/20 2 of 2 PageID #: 686




activities—for the relevant period—from a treating gastroenterologist and from Dr. Michael

Whelan, respectively. If the ALJ is unable to obtain the same within a reasonable amount of

time, the ALJ must obtain the appropriate RFC opinion(s) for the relevant period from a

medical advisor(s). Ultimately, the ALJ must consider all the evidence and issue a new

decision. Any RFC determination must include findings regarding the claimant’s need to be

and time off task for multiple restroom breaks. The ALJ may conduct any additional

proceedings that are not inconsistent with this decision.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

REVERSED and REMANDED for further proceedings.

       This, the 6th day of May, 2020.



                                          /s/ Jane M. Virden
                                          U. S. MAGISTRATE JUDGE




                                               2
